         6:20-cv-01203-BHH        Date Filed 03/27/20       Entry Number 1       Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   GREENVILLE DIVISION

 BRIAN G. WEST, Individually and as
 Personal Representative of the Estate
 of Jo Ann Mathis West, and BILLY
 GORDON WEST, Individually;

                                                             Case No.: 20av99999
          Plaintiffs,
                                                                COMPLAINT
                                                            (Jury Trial Demanded)
 v.

 HOME DEPOT U.S.A., INC.,


          Defendant.


         That the Plaintiffs above named, complaining of the Defendants herein would show this
Honorable Court the following:
                                  JURISDICTION AND VENUE
      1. The Plaintiff, Brian G. West, is the duly appointed, qualified, and acting personal
         representative of the Estate of his mother, Jo Ann Mathis West, as defined by South
         Carolina Code § 62-3-203. Brian G. West is a citizen and resident of Greenville County,
         South Carolina.
      2. Pursuant to South Carolina Code § 15-51-20, Plaintiff Brian G. West as personal
         representative, has standing to pursue this action on behalf of the estate of Jo Ann Mathis
         West and the wrongful death beneficiaries.
      3. The Plaintiff, Billy Gordon West (“Mr. West”), is the husband of Jo Ann Mathis West.
         Mr. Billy Gordon West is a citizen and resident of Greenville County, South Carolina.
      4. The Decedent, Jo Ann Mathis West (“Mrs. West’”) was survived by her late husband,
         Billy Gordon West of the home; one son, Brian G. West; two sisters, Barbara Jean
         Bradley and Roie Johnson; and one granddaughter, Savannah W.




                                              Page 1 of 9
   6:20-cv-01203-BHH         Date Filed 03/27/20      Entry Number 1       Page 2 of 9




5. Upon information and belief, the Defendant HOME DEPOT U.S.A., INC. (“Home
   Depot”) is a business incorporated under the laws of the State of Delaware, transacting
   business and deriving substantial revenue in Greenville County and across this State.
6. Further, at all times relevant herein, Defendant was doing business as Home Depot,
   designated as the Home Depot store # 1123-Greer, located at 1385 W. Wade Hampton
   Blvd., Greer, SC. The Defendant Home Depot U.S.A., Inc. holds itself out as being a
   retail establishment, open to the public for the purposes of providing various supplies,
   material, plants and other items of interest to the public which relate in various ways to
   residential home improvement.
7. Further, at all times relevant herein, while Defendant was doing business as Home Depot,
   designated as the Home Depot store # 1123-Greer, it owned, operated, maintained and
   controlled the premises including the parking lot where the Plaintiff’s decedent fell on
   June 11, 2019 located at 1385 W. Wade Hampton Blvd., Greer, SC.
8. At all times relevant herein, all references to the Defendant include the acts and omissions
   of its agents and servants and employees acting under its control , direction and within the
   course and scope of their employment.
9. Jurisdiction is proper pursuant to 28 U.S.C. § 1332 because there is complete diversity and
   Plaintiff has set forth damages more than Seventy-Five Thousand Dollars ($75,000.00).
                               STATEMENT OF FACTS
10. Jo Ann Mathis West was the wife and primary caretaker of Billy Gordon West. Mr. and
   Mrs. Billy Gordon West looked forward to celebrating their sixty second anniversary in
   the upcoming year.
11. Mrs. West was a graduate of Greer High School, Class of 1955 and a faithful member of
   Taylors First Baptist Church for over 45 years. Mrs. West was active in her church, and
   with her extended family and friends and enjoyed cleaning and gardening, including
   mowing grass.
12. On or about June 11, 2019 Mr. and Mrs. West left their home and went to eat at one of
   their favorite restaurants, “South House”, in Greer, South Carolina.
13. On their way back home from dinner, Mr. and Mrs. West decided to stop at the Home
   Depot on Wade Hampton Boulevard to purchase potted plants for their backyard patio.



                                        Page 2 of 9
   6:20-cv-01203-BHH         Date Filed 03/27/20       Entry Number 1      Page 3 of 9




14. Upon arrival at the Home Depot on Wade Hampton Boulevard, Mrs. West parked their
   vehicle in a handicap parking place, exited the vehicle, and began to walk across the
   parking lot towards the gardening center.
15. As Mrs. West walked towards the gardening center she tripped over a wheel stop which
   posed a tripping hazard due to its improper placement, improper maintenance, and being
   duplicative. As a result, Mrs. West fell and violently struck her head and face.
16. The area where Mrs. West parked contained wheel stops, bollard posts and handicap
   signs, merchandise displays, plants, empty plan containers, and palates.
17. Defendant knew or should have known that the area between the parking places and the
   store was unsafe and posed a hazard to pedestrian travel.
18. Plaintiff is informed and believes that Defendant planned to remove the wheel stops but
   had not done so at this location.
19. Thereafter, Defendant removed the wheel stop.
20. The impact of the fall immediately resulted in visible injuries to her forehead and
   bleeding from her face, knees, and hands.
21. The fall was reported to a Home Depot employee, who placed Mrs. West back in her
   vehicle and sent her home.
22. That evening, around 10:45 p.m., Mrs. West became unresponsive while she suffered
   from uncontrollable vomiting as a result of head trauma.
23. EMS was dispatched to the West residence. Upon arrival EMS attempted to suction and
   clear Mrs. West’s airways and she was intubated. Mrs. West then “coded” while in the
   driveway and had be resuscitated prior to transport. Mrs. West was then transported to
   Greenville Memorial Hospital as a Level 1 trauma and ultimately admitted to the ICU.
24. As a result of the fall Mrs. West suffered a catastrophic head injury from which she
   would never recover, and her family was so informed as they maintained a vigil by her
   hospital bedside.
25. On June 14, 2019 Mrs. West passed away surrounded by her family.
26. The cause of Mrs. West death was “blunt force trauma to head.”
27. On June 18, 2019 family, friends, and the Taylors First Baptist Church gathered to
   celebrate the life of Mrs. West. There the Faith Sunday School class of Taylors First



                                         Page 3 of 9
   6:20-cv-01203-BHH          Date Filed 03/27/20      Entry Number 1       Page 4 of 9




   Baptist Church, the Sunday school class of which she was a member for 45 years, served
   as honorary pallbearers.
28. Thereafter, Mrs. West was placed in her final resting place.
                   FOR A FIRST CAUSE OF ACTION
        (NEGLIGENCE, GROSS NEGLIGENCE, AND RECKLESSNESS)

29. Plaintiffs incorporate each and every allegation above as if repeated herein verbatim.
30. Plaintiff Billy West and Plaintiff’s decedent Joann West were business invitees on the
   Defendant’s premises and at all times relevant to this action were on Defendant’s property
   with the express and/or implied permission of Defendant and for the purpose of benefitting
   Defendant.
31. By operating a property and facility open to the public, Defendant owed its business
   invitees, including Plaintiff, a duty of care to discover risks and dangerous conditions and
   to take safety precautions to either eliminate unreasonable risks or properly warn of such
   risks and dangers and to not create unreasonably dangerous or hazardous conditions
   without proper precautions and warnings.
32. At the time and place described above, Defendants breached the duty of care it owed
   Plaintiffs and was negligent. Specifically, Defendant’s conduct was negligent, grossly
   negligent, reckless, willful and/or wanton by and through its acts or omissions in one or
   more of the following particulars:
           a.      In failing to exercise ordinary care to maintain and keep its property in a
                   reasonably safe condition for use by its business invitees;
           b.      In failing to warn Plaintiff of the dangerous condition of the property when
                   it could have easily done so;
           c.      In failing to implement preventive measures, procedures or policies
                   designed to eliminate or reduce such dangerous conditions and the hazards
                   posed therefrom;
           d.      In failing to implement preventive measures, procedures or policies
                   designed to eliminate or reduce such dangerous conditions and the hazards
                   posed therefrom, particularly relating to the supervision of vendors and
                   contractors;
           e.      In failing to exercise the reasonable care, skill and prudence exercised by


                                         Page 4 of 9
6:20-cv-01203-BHH      Date Filed 03/27/20       Entry Number 1        Page 5 of 9




            an ordinary, reasonable retail property owner, operator, lessee and store
            owner under the circumstances;
      f.    In failing to properly remedy the dangerous condition after it knew or
            should have known, through reasonable diligence, that the dangerous
            condition existed;
      g.    In failing to properly supervise, instruct, train and discipline its employees
            in the manner in which to inspect and discover and report and reduce such
            hazards;
      h.    By failing to provide appropriate supervision and management regarding
            both the development and implementation of policies and procedures
            regarding merchandise vendors at the store;
      i.    In allowing vendors and/or employees to negligently place merchandise and
            other items in the parking lot;
      j.    In failing to timely and routinely inspect the parking lot;
      k.    In failing to take and keep proper video surveillance of the parking lot;
      l.    In improperly and negligently maintaining the property area;
      m.    In causing the dangerous condition to exist;
      n.    In failing to obey the laws, statutes, regulations and ordinances then and
            there prevailing;
      o.    In failing to instruct Plaintiff s decedent of alternate route of ingress and
            egress despite knowing the then-existing dangerous conditions;
      p.    In creating a trip hazard;
      q.    In failing to provide flags, cones, or any warning signs; and
      r.    In failing to protect the safety and interests of Plaintiff’s decedent;
      s.    In creating and maintaining an entrance way which posed hazards to invites,
            particularly those with disabilities and handicaps;
      t.    In failing to provide warnings;
      u.    In failing to render aid to an injured invitee or to act consistently with its
            policies and procedures regarding injured patrons, particularly those who
            the defendant knew or should have known were in imminent danger of
            serious bodily harm dues to injuries sustained on its premises;


                                   Page 5 of 9
   6:20-cv-01203-BHH             Date Filed 03/27/20     Entry Number 1        Page 6 of 9




           v.      In placing the Plaintiff’s decedent in a position of peril and failing to render
                   aid consistent with its policies and procedures regarding injured patrons,
                   particularly those who the defendant knew or should have known were in
                   imminent danger of serious bodily harm dues to injuries sustained on its
                   premises;
           w.      In voluntarily taking certain actions regarding Plaintiff’s decedents fall, but
                   failing to use due care by:
                           i.        Failing to call EMS or other medical personnel;
                           ii.       Placing Plaintiff’s s decedents into her vehicle;
                           iii.      Allowing the 81-year-old Plaintiff’s decedent to drive and
                                     leave the premises with an obvious head injury;
                           iv.       By Defendant’s discontinuation of aid or protection and
                                     leaving Plaintiff in a worse protection than when Defendant
                                     took charge;
                           v.        In failing to implement preventive measures, procedures or
                                     policies regarding injured customers;
                           vi.       In failing to provide and enforce policies and to properly
                                     supervise, instruct, train and discipline its employees in the
                                     manner in which to discover, report and render aid injured
                                     customers;
                           vii.      In failing to follow internal measures, procedures or policies
                                     regarding injured customers; and
                           viii.     In such other ways as discovery and at trial may prove.
33. As a direct and proximate result of Defendants’ negligence, gross negligence, recklessness,
   willfulness, and/or wantonness in regard to this incident, Plaintiff decedent Jo Ann Mathis
   West suffered severe injuries, pain and suffering, anxiety, stress, substantial medical bills,
   death, and such other injuries and losses as discovery and trial may prove, all past, present.
   Specifically, the harms and losses arising as a direct and proximate result of the
   Defendant’s acts and/or omissions include the following:
           a. Injuries about her body;
           b. Decreased levels of cognition, health, and consciousness;


                                           Page 6 of 9
   6:20-cv-01203-BHH         Date Filed 03/27/20         Entry Number 1      Page 7 of 9




           c. Pain, suffering, stress and anxiety;
           d. Loss of enjoyment of life;
           e. Loss of dignity;
           f. Fall with injuries;
           g. Closed head injury, brain bleed, and subdural hematoma;
           h. Permanent impairment, scarring, and disfigurement;
           i.   Swallowing difficulties;
           j.   Decreased hydration and nutrition;
           k. Underwent hospitalization, medical procedures, surgeries, and therapies which
                were otherwise unnecessary;
           l.   Medical expenses;
           m. Loss of mobility;
           n. Death; and
           o. In such and further ways as discovery and trial shall prove.
34. As a result, Plaintiffs are entitled to an award of actual and punitive damages.
                         FOR A SECOND CAUSE OF ACTION
                          (S.C. Code § 15-5-90: Survival Action)
35. Plaintiffs incorporate each and every allegation above as if repeated herein verbatim.
36. The Estate of Jo Ann Mathis West was opened in Greenville County, South Carolina, and
   her son, Brian G. West was appointed as Personal Representative of the Estate. This
   action is brought pursuant to the Statutory Provisions for the Survival Actions, pursuant
   to South Carolina Code of Laws, including SC Code Section 15-5-90 and related sections
   and pursuant to the Common Laws of the State of South Carolina. Further, this action is
   brought on behalf of heirs of the Estate of the deceased, JoAnn M. West, pursuant to the
   Laws of the State of South Carolina. The heirs include her husband Billy Gordon West
   and her son Brian G. West.
37. The Plaintiff as the Personal Representative of the Estate of Jo Ann Mathis West brings
   this claim for the conscious pain and suffering and other damages that the deceased Jo
   Ann Mathis West experienced as a direct and proximate result of the negligence, gross
   negligence, recklessness, willfulness, and/or wantonness of the Defendant HOME
   DEPOT U.S.A., INC.,



                                           Page 7 of 9
   6:20-cv-01203-BHH          Date Filed 03/27/20       Entry Number 1        Page 8 of 9




38. As a direct and proximate result as a direct and proximate result of the negligence, gross
   negligence, recklessness, willfulness, and/or wantonness of the Defendant HOME
   DEPOT U.S.A., INC. as more fully set forth above, caused decedent to be admitted to the
   ICU for the three days prior to passing away due to a catastrophic brain injury, and to
   sustain the harms and losses as outlined above.
                          FOR A THIRD CAUSE OF ACTION
                      (S.C. Code § 15-51-10 et seq.: Wrongful Death)
39. Plaintiffs incorporate each and every allegation above as if repeated herein verbatim.
40. The Estate of Jo Ann Mathis West was opened in Greenville County, South Carolina, and
   her son, Brian G. West was appointed as Personal Representative of the Estate.
41. The Plaintiff as the Personal Representative of the Estate of Jo Ann Mathis West brings
   this claim pursuant to the wrongful death provision of South Carolina Code of Law 15-
   79-125 and pursuant to the Common Law of the State of South Carolina.
42. Further, this action is brought on behalf of statutory beneficiaries of the Estate of the
   deceased, JoAnn M. West, pursuant to the Laws of the State of SC.         The statutory
   beneficiaries include her husband Billy Gordon West and her son Brian G West.
43. As a direct and proximate result of the defendants acts and omissions, as set forth
   above, Jo Ann Mathis West suffered and died and decedents family members suffered
   emotionally having witnessed her demise and further sustained additional actual damages
   including but not limited to funeral and burial expenses, medical expenses, the loss of the
   decedents income and services, as well as her wisdom, experience, judgment, care,
   companionship and protection.
44. Finally, Billy Gordon West, as husband and companion has suffered damages as more
   fully set forth below, the same being incorporated herein by reference.
                           FOR A FOURTH CAUSE OF ACTION
                               (LOSS OF CONSORTIUM)
45. Plaintiffs incorporate each and every allegation above as if repeated herein verbatim.
46. That Plaintiff Billy Gordon West was the husband of Plaintiff s decedent Jo Ann Mathis
   West. Jo Ann Mathis West was the primary caretaker of her husband, Billy Gordon West.
47. As a result of the Defendant’s conduct set forth more specifically above, Plaintiff Billy
   Gordon West has suffered actual damages including grief and sorrow, mental shock and
   suffering, deprivation of the use and comfort of Jo Ann Mathis West’s society, loss of Jo

                                          Page 8 of 9
       6:20-cv-01203-BHH          Date Filed 03/27/20       Entry Number 1      Page 9 of 9




       Ann Mathis West’s experience, knowledge, and judgement in managing the families
       affairs, the companionship, consortium, income, and the value of the services of his wife,
       Jo Ann Mathis West. Additionally, Plaintiff Billy Gordon West is expected to incur
       substantial financial losses and hardship due to being unable to care for himself.
   48. That as a result, Plaintiff is entitled to judgement against the Defendants for actual and
       punitive damages as determined by the trier of fact.
   WHEREFORE, the Plaintiffs pray for judgment against the Defendant as to all causes of action
for the following:
       a.      For actual damages in an amount in excess of $75,000;
       b.      For punitive damages in a reasonable sum to be determined by the trier of fact;
       c.      For the costs and disbursements of this action; and
       d.      For such other and further relief as this Court deems just and proper.
       The Plaintiffs request a jury trial.

                                                       DAVIS LAW GROUP, LLC

                                                       s/S. Willingham Davis
                                                       Richard V. Davis
                                                       Federal Court ID: 449
                                                       S. Willingham Davis
                                                       Federal Court ID: 11998
                                                       Post Office Box 5576
                                                       Greenville, South Carolina 29606
                                                       Phone: (864) 999-2019
                                                       Fax: (864) 752-1611
                                                       ric@davis.law
Greenville, SC                                         will@davis.law
Date: March 27, 2020                                   ATTORNEYS FOR PLAINTIFFS




                                              Page 9 of 9
